Exhibit 10.1
EXECUTION COPY

AGREEMENT

THIS AGREEMENT, effective as of February 5, 2014 (“Effective Date”) by and
between CME Group Inc. (“Employer” or “CME”), a Delaware corporation, having its
principal place of business at 20 South Wacker Drive, Chicago, Illinois, and
Terrence A. Duffy (“Executive”).

R E C I T A L S:

WHEREAS, Employer wishes to continue to retain the services of Executive in the
capacity of Executive Chairman of the Employer’s Board of Directors (the
“Board”) and President, upon the terms and conditions hereinafter set forth and
Executive wishes to continue such employment; and

WHEREAS, Employer and Executive wish to supercede the Agreement entered into by
them and effective as of April 18, 2012 and agree to be bound by the terms of
this Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties mutually agree as follows:



1.   Employment. Subject to the terms of the Agreement, Employer hereby agrees
to employ Executive during the Agreement Term (as hereinafter defined) as
Executive Chairman and President and Executive hereby accepts such employment.
Executive shall perform such duties as have been associated with the office of
Executive Chairman since the Executive assumed the duties of Executive Chairman
in 2006 and such other duties commensurate with such position as Executive and
the Board may mutually agree. In addition, Executive shall directly manage and
oversee the Government Relations, Corporate Marketing and Communications
functions of Employer and other such functions as the Board may approve from
time to time. During the Agreement Term, Employer’s Chief Executive Officer
shall report to Executive, with responsibility for the approval of the Chief
Executive Officer’s annual goals, performance review and retention or
termination by the Board. Executive shall devote his full time, ability and
attention to the business of Employer during the Agreement Term. During the
Agreement Term, Executive shall comply with the Company’s share ownership
guidelines as in effect from time to time. Executive will be nominated as a
member of the Board during the Agreement Term.

Nothing in the Agreement shall preclude Executive from participating in the
affairs of any governmental, educational or other charitable institution and
serving as a member of the board of directors of a corporation, except for a
competitor of Employer, provided Executive notifies the Governance Committee of
the Board prior to his participating in any such activities and as long as the
Governance Committee does not determine that any such activities interfere with
or diminish Executive’s obligations under the Agreement. Executive shall be
entitled to retain all fees and other compensation derived from such activities,
in addition to the compensation and other benefits payable to him under the
Agreement, but shall disclose such fees to Employer.



2.   Agreement Term. Executive shall be employed hereunder for a term which
expires on December 31, 2017 (“Agreement Term”). The Agreement Term shall be
subject to early termination as set forth herein.



3.   Compensation.



  (a)   Annual Base Salary. During the Agreement Term, Employer shall pay to
Executive a base salary at a rate not less than $1,250,000 per year (“Base
Salary”), payable in accordance with the Employer’s normal payment schedule.



  (b)   Bonuses. Executive shall be eligible to participate in the Employer’s
Annual Incentive Plan (the “AIP”) as in existence or as amended from time to
time in accordance with its terms as applicable to Executive.



  (c)   Equity Compensation. Executive shall be eligible to participate in the
CME Group Inc. Amended and Restated Omnibus Stock Plan (“Plan”) as in existence
or as amended from time to time, in accordance with the terms of the Plan for
Employer’s most senior executives.



4.   Change of Control Provisions. In the event of a “Change of Control” (as
defined in the Plan) that occurs prior to Executive’s termination of employment
with the Employer, all options and time-vesting restricted shares previously
granted to Executive, whether during the Agreement Term or otherwise, will have
vesting accelerated so as to become 100% vested; provided, however that any
awards granted following the Effective Date the vesting of which is contingent
upon the attainment of performance goals shall have the continued employment
requirement applicable to such award waived and shall become vested or shall be
forfeited solely based on the actual performance measured over the full
performance term (unless a more favorable treatment is provided in the agreement
evidencing the particular award or applies to the award pursuant to the
operation of the applicable plan under which the award was granted, in which
case such more favorable treatment will apply). Thereafter, the options will
continue to be subject to the terms, definitions and provisions of the Plan and
any related option agreement. If Executive is involuntarily terminated without
Cause within sixty (60) days prior to a Change of Control, all unvested options
and time-vesting restricted shares which would have been outstanding had
Executive been employed on the date of Change of Control become 100% vested;
provided, however that any awards granted following the Effective Date the
vesting of which is contingent upon the attainment of performance goals shall
have the continued employment requirement applicable to such award waived and
shall become vested or shall be forfeited solely based on actual performance
measured over the full performance term (unless a more favorable treatment is
provided in the agreement evidencing the particular award or applies to the
award pursuant to the operation of the applicable plan under which the award was
granted, in which case such more favorable treatment will apply). Employer shall
cause the Plan and all future grants thereunder to permit Executive to transfer
awards granted thereunder for estate and tax planning purposes to members of
Executive’s immediate family or to one or more trusts for the benefit of such
family members, partnerships in which such family members are the only partners,
or corporations in which such family members are the only stockholders.



5.   Benefits. Executive shall be entitled to insurance, vacation and other
employee benefits commensurate with his position in accordance with Employer’s
policies for executives in effect from time to time. Executive acknowledges
receipt of a summary of Employer’s employee benefits policies in effect as of
the date of this Agreement. In addition, Employer shall provide Executive with
life insurance and long-term disability coverage consistent with the programs in
place for other executives of Employer (which is currently equal to two-thirds
of Executive’s Base Salary upon Executive’s disability (up until age 65) and
three times Executive’s Base Salary in the form of life insurance provided or
underwritten by Employer). In the event that the provision of life insurance
coverage results in taxable income to Executive’s beneficiaries upon his death,
Employer shall pay an additional amount sufficient to put Executive’s
beneficiaries in the same after-tax position as if the life insurance benefits
had been provided under an insured life insurance plan.



6.   Expense Reimbursement. During the Agreement Term, Employer shall reimburse
Executive, in accordance with Employer’s policies and procedures, for all proper
expenses incurred by him in the performance of his duties hereunder.



7.   Termination. Executive’s employment as Executive Chairman and President,
shall terminate upon the occurrence of any of the following events. Upon any
termination of Executive’s employment for any reason, Executive agrees to resign
and shall be deemed to have resigned as a member of the Board.



  (a)   Death. Upon the death of Executive, this Agreement shall automatically
terminate and all rights of Executive and his heirs, executors and
administrators to compensation and other benefits under this Agreement shall
cease, except that (i) compensation which shall have accrued to the date of
death, including accrued Base Salary, and other employee benefits to which
Executive is entitled upon his death, shall be paid or provided in accordance
with the terms of the plans and programs of CME, (ii) all stock option, SAR,
time-vesting restricted stock and time vesting restricted stock unit awards
granted after November 4, 2010 will become fully vested (and in the case of
option and SAR awards shall remain exercisable for 48 months following
termination (but not beyond the maximum term of the award)) and (iii) all equity
or equity-based awards the vesting of which is contingent upon the attainment of
performance goals shall have the continued employment requirement applicable to
such award waived and shall become vested or shall be forfeited solely based on
actual performance measured over the full performance term.



  (b)   Disability. Employer may, at its option, terminate this Agreement upon
written notice to Executive if Executive, because of physical or mental
incapacity or disability, fails to perform the essential functions of his
position required of him hereunder for a continuous period of 90 days or any
120 days within any 12-month period. Upon such termination, all obligations of
Employer hereunder shall cease, except that (i) compensation which shall have
accrued to the date of disability, including accrued Base Salary, and other
employee benefits to which Executive is entitled upon his disability, shall be
paid or provided in accordance with the terms of the plans and programs of CME,
(ii) all stock option, SAR, time-vesting restricted stock and time-vesting
restricted stock unit awards granted after November 4, 2010 will become fully
vested (and in the case of option and SAR awards shall remain exercisable for
48 months following termination (but not beyond the maximum term of the award)),
(iii) all equity or equity-based awards the vesting of which is contingent upon
the attainment of performance goals shall have the continued employment
requirement applicable to such award waived and shall become vested or shall be
forfeited solely based on actual performance measured over the full performance
term; and (iv) Executive shall be entitled to the medical benefits described in
Section 7(f). In the event of any dispute regarding the existence of Executive’s
disability hereunder, the matter shall be resolved by a majority of the
independent directors on the Board.



  (c)   Cause. Employer may, at its option, terminate Executive’s employment
under this Agreement for Cause. As used in this Agreement, the term “Cause”
shall mean any one or more of the following:



  (1)   any refusal by Executive to perform his duties and responsibilities
under this Agreement, as determined after investigation by the Board. Executive,
after having been given written notice by Employer, shall have seven (7) days to
cure such refusal;



  (2)   any intentional act of fraud, embezzlement, theft or misappropriation of
Employer’s funds by Executive, as determined after investigation by the Board,
or Executive’s admission or conviction of a felony or of any crime involving
moral turpitude, fraud, embezzlement, theft or misrepresentation;



  (3)   any gross negligence or willful misconduct of Executive resulting in a
financial loss or liability to the Employer or damage to the reputation of
Employer, as determined after investigation by the Board;



  (4)   any breach by Executive of any one or more of the covenants contained in
Section 8, 9 or 10 hereof;



  (5)   any violation of any rule, regulation or guideline imposed by CME or a
regulatory or self regulatory body having jurisdiction over Employer, as
determined after investigation by the Board.

The exercise of the right of CME to terminate this Agreement pursuant to this
Section 7(c) shall not abrogate any other rights or remedies of CME in respect
of the breach giving rise to such termination.

If Employer terminates Executive’s employment for Cause, Executive shall be
entitled to accrued Base Salary through the date of the termination of his
employment, other employee benefits to which Executive is entitled upon his
termination of employment with Employer, in accordance with the terms of the
plans and programs of CME. Upon termination for Cause, Executive will forfeit
any unvested or unearned compensation and long-term incentives, unless otherwise
specified in the terms of the plans and programs of CME.



  (d)   Termination Without Cause. Upon 30 days prior written notice to
Executive, the Board of Directors, by vote of a majority of the independent
directors may terminate this Agreement for any reason other than a reason set
forth in paragraphs (a), (b) or (c) of this Section 7. If, during the Agreement
Term, the employment of Executive hereunder is terminated by Employer for any
reason other than a reason set forth in subsections (a), (b) or (c) of this
Section 7:



  (1)   Executive shall be entitled to receive accrued Base Salary through the
date of the termination of his employment, and other employee benefits to which
Executive is entitled upon his termination of employment with Employer, in
accordance with the terms of the plans and programs of Employer;



  (2)   subject to Executive’s execution and delivery prior to the Release
Deadline (as defined below) of a general release in a form and of a substance
satisfactory to Employer, Executive shall be entitled to receive a one time lump
sum severance payment equal to the greater of (i) one times Executive’s annual
Base Salary and (ii) the remaining Base Salary payable to Executive during the
Agreement Term, but in no event more than two times Executive’s annual Base
Salary, which shall be paid within 14 days of the later of the delivery of such
general release to Employer or the date on which such general release becomes
irrevocable. For purposes hereof, the “Release Deadline” means the deadline
prescribed by Employer for the execution of the general release described in
this paragraph (d)(2) of Section 7, which deadline shall in no event be later
than 60 days following the date Executive’s employment terminates;



  (3)   subject to Executive’s execution and delivery prior to the Release
Deadline (as defined below) of a general release in a form and of a substance
satisfactory to Employer, all equity or equity-based awards granted after
November 4, 2010 shall be treated in the manner described in  clauses(ii) and
(iii) of the second sentence of Section 7(b); and



  (4)   Executive shall be entitled to the medical benefits described in
Section 7(f).



  (e)   Voluntary Termination.



  (1)   Upon 90 days prior written notice to CME (or such shorter period as may
be permitted by CME), Executive may voluntarily terminate his employment with
CME prior to the end of the Agreement Term for any reason. If Executive
voluntarily terminates his employment pursuant to this subsection (e), he shall
be entitled to receive accrued Base Salary through the date of the termination
of his employment and other employee benefits to which Executive is entitled
upon his termination of employment with CME, in accordance with the terms of the
plans and programs of CME.



  (2)   In addition, if Executive voluntarily terminates his employment during
the Agreement Term within the 30 day period immediately following a material
diminution of Executive’s title, duties, power or authority without Executive’s
written consent, then such termination of employment will be treated as a
termination of employment without Cause under Section 7(d) hereof. For the
avoidance of doubt, if Executive is nominated for service on the Board in
accordance with Employer’s by-laws, but is not elected to the Board by
Employer’s shareholders and Executive’s management title, duties, power and
authority are not otherwise materially diminished, Executive shall not be
entitled to terminate his employment under this Section 7(e)(2).



  (f)   Upon a termination of Executive’s employment described in Section 7(b),
7(d), 7(e) or 7(h), Executive shall be entitled to elect to continue coverage
for himself and his eligible dependents, for up to 48 months following
employment termination, under the medical and dental plans of Employer in which
Executive was participating immediately prior to such employment termination.
Executive’s monthly cost for such coverage shall be (i) the applicable COBRA
premium for such coverage (which cost shall be applicable during the eighteen
(18) month period following termination) and (ii) the monthly premium cost paid
by Employer for Executive’s coverage (which cost shall be applicable following
expiration of the 18 month COBRA period). Upon or prior to the commencement of
each 12 month period during the 48 month continuation period, Executive shall
inform Employer whether Executive elects to continue coverage in accordance with
this Section 7(f) for such 12 month period. In the event that Executive elects
to continue such coverage following a termination described in Section 7(b) or
7(d), Employer shall pay to Executive an amount, in a lump sum within 30 days
following the commencement of such 12 month period, equal to 150% of Executive’s
total potential monthly cost for such coverage for such 12 month period (based
upon the rates in effect at the time of such election). No payment will be made
if (and to the extent) Executive does not elect to continue coverage.
Notwithstanding the foregoing timing requirements, with respect to the initial
12 month period, payment of the lump sum amounts payable under this Section 7(f)
up to the maximum amount allowed for de minimis payments under IRS Code
Section 409A (“Section 409A”) shall be paid within fourteen (14) days of
termination of Executive’s employment. The remainder of the lump sum amounts
with respect to the first 12 month period, if any, shall be paid six (6) months
after the date Executive terminates employment. Notwithstanding anything in this
Section 7(f) to the contrary, (i) Executive’s continued coverage under such
plans shall end upon the date, if any, when Executive obtains comparable
coverage (as compared to the coverage provided under the applicable plans of
Employer) from a subsequent employer of Executive or Executive’s spouse. .



  (g)   All awards of options and shares granted prior to November 4, 2010 shall
be governed by the terms and conditions of such awards at the time of grant.



  (h)   Notwithstanding any other provision of this Agreement, if Executive is
employed by Employer on December 31, 2017 then, subject to Executive’s execution
and delivery prior to December 31, 2017 of a general release in a form and of a
substance satisfactory to Employer, all then-outstanding equity or equity-based
awards granted after November 4, 2010 shall be treated in the manner described
in clauses (ii) and (iii) of the second sentence of Section 7(b) (as applicable)
except to the extent that the application of such treatment would result in the
imposition of tax on an Executive pursuant to IRS Code Section 409A (in which
case such treatment will occur upon the earliest date which will not result in
the imposition of such tax). Executive acknowledges that the application of this
Section 7(h) may result in the imposition of taxes on Executive with respect to
equity or equity-based awards at the time of vesting and agrees to pay to
Employer any withholding amounts with respect to such awards at the time
determined by the Employer. In addition, if Executive is employed by Employer on
December 31, 2017 and his employment terminates on or after December 31, 2017
other than for any reason set forth in the definition of Cause under Section
7(c) hereof, Executive shall be entitled following such termination to the
medical benefits described in Section 7(f).



8.   Confidential Information and Non-Compete. Executive acknowledges that the
successful development of CME’s services and products, including CME’s trading
programs and systems, current and potential customer and business relationships,
and business strategies and plans requires substantial time and expense. Such
efforts generate for CME valuable and proprietary information (“Confidential
Information”) which gives CME a business advantage over others who do not have
such information. Confidential information includes, but is not limited to the
following: trade secrets, technical, business, proprietary or financial
information of CME not generally known to the public, business plans, proposals,
past and current prospect and customer lists, trading methodologies, systems and
programs, training materials, research data bases and computer software; but
shall not include information or ideas acquired by Executive prior to his
employment with CME if such pre-existing information is generally known in the
industry and is not proprietary to CME.



  (a)   Executive shall not at anytime during the Agreement Term or thereafter,
make use of or disclose, directly or indirectly to any competitor or potential
competitor of CME, or divulge, disclose or communicate to any person, firm,
corporation, or other legal entity in any manner whatsoever, or for his own
benefit and that of any person or entity other than Employer, any Confidential
Information. This subsection shall not apply to the extent Executive is required
to disclose Confidential Information to any regulatory agency or as otherwise
required by law; provided, however, that Executive will promptly notify Employer
if Executive is requested by any entity or person to divulge Confidential
Information, and will use his best efforts to ensure that Employer has
sufficient time to intervene and/or object to such disclosure or otherwise act
to protect its interests. Executive shall not disclose any Confidential
Information while any such objection is pending.



  (b)   Executive agrees that during the Agreement Term and for a period of one
(1) year following the termination of Executive’s employment with CME for any
reason, Executive shall not (i) be employed in an executive or managerial
capacity by, or (ii) provide, whether as an employee, partner, independent
contractor, consultant or otherwise, any services of an executive or managerial
nature, or any services similar to those provided by Executive to CME or any
subsidiary or affiliate company (any such entity, a “CME Group entity”) during
Executive’s employment with any CME Group entity, to any Competing Business. For
the purposes of this Agreement, “Competing Business” shall mean any business
that is engaged in the same business or businesses of any CME Group entity
(including any prospective business in which any CME Group entity is planning to
engage). Executive acknowledges and agrees that the restrictions contained in
this Section 8(b) are reasonable and necessary to protect CME’s legitimate
interests in its customer and employee relationships, goodwill and Confidential
Information.



  (c)   Upon termination for any reason, Executive shall return to Employer all
records, memoranda, notes, plans, reports, computer tapes and equipment,
software and other documents or data which constitute Confidential Information
which he may then possess or have under his control (together with all copies
thereof) and all credit cards, keys and other materials and equipment which are
Employer’s property that he has in his possession or control.



  (d)   If, at any time of enforcement of this Section 8, a court holds that the
restrictions stated herein are unreasonable, the parties hereto agree that a
maximum period, scope or geographical area reasonable under the circumstances
shall be substituted for the stated period, scope or area and that the court
shall be allowed to revise the restrictions contained herein to cover the
maximum period, scope and area permitted by law.



  9.   Non-solicitation.



  (a)   General. Executive acknowledges that Employer invests in recruiting and
training, and shares Confidential Information with, its employees. As a result,
Executive acknowledges that Employer’s employees are of special, unique and
extraordinary value to Employer.



  (b)   Non-solicitation. Executive further agrees that for a period of one
(1) year following the termination of his employment with CME for any reason he
shall not in any manner, directly or indirectly, induce or attempt to induce any
employee of CME to terminate or abandon his or her employment with CME for any
purpose whatsoever.



(c)   Reformation. If, at any time of enforcement of this Section 9, a court
holds that the restrictions stated herein are unreasonable, the parties hereto
agree that the maximum period, scope or geographical area reasonable under the
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law.10. Intellectual Property.
During the Agreement Term, Executive shall disclose to CME and treat as
confidential information all ideas, methodologies, product and technology
applications that he develops during the course of his employment with CME that
relates directly or indirectly to CME’s business. Executive hereby assigns to
CME his entire right, title and interest in and to all discoveries and
improvements, patentable or otherwise, trade secrets and ideas, writings and
copyrightable material, which may be conceived by Executive or developed or
acquired by him during his employment with CME, which may pertain directly or
indirectly to the business of the CME. Executive shall at any time during or
after the Agreement Term, upon CME’s request, execute, acknowledge and deliver
to CME all instruments and do all other acts which are necessary or desirable to
enable CME to file and prosecute applications for, and to acquire, maintain and
enforce, all patents, trademarks and copyrights in all countries with respect to
intellectual property developed or which was being developed during Executive’s
employment with CME.



11.   Remedies. Executive agrees that given the nature of CME’s business, the
scope and duration of the restrictions in paragraphs 8, 9 and 10 are reasonable
and necessary to protect the legitimate business interests of CME and do not
unduly interfere with Executive’s career or economic pursuits. Executive
recognizes and agrees that a breach of any or all of the provisions of
Sections 8, 9 and 10 will constitute immediate and irreparable harm to CME’s
business advantage, for which damages cannot be readily calculated and for which
damages are an inadequate remedy. Accordingly, Executive acknowledges that CME
shall therefore be entitled to seek an injunction or injunctions to prevent any
breach or threatened breach of any such section. Such injunctive relief shall
not be Employer’s sole remedy. Executive agrees to reimburse CME for all costs
and expenses, including reasonable attorney’s fees and costs, incurred by CME in
connection with the successful enforcement of its rights under Sections 8, 9 and
10 of this Agreement.



12.   Survival. Sections 7(h), 8, 9, 10, 11 and 13 of this Agreement (and, as
applicable, the provisions referenced herein) shall survive and continue in full
force and effect in accordance with their respective terms, notwithstanding any
termination of the Agreement.



13.   Arbitration. Except with respect to Sections 8, 9, and 10, any dispute or
controversy between CME and Executive, whether arising out of or relating to
this Agreement, the breach of this Agreement, or otherwise, shall be settled by
arbitration in Chicago, Illinois, in accordance with the following:



  (a)   Arbitration hearings will be conducted by the American Arbitration
Association (AAA). Except as modified herein, arbitration hearings will be
conducted in accordance with AAA’s rules.



  (b)   State and federal laws contain statues of limitation which prescribe the
time frames within which parties must file a law suit to have their disputes
resolved through the court system. These same statutes of limitation will apply
in determining the time frame during which the parties must file a request for
arbitration.



  (c)   If Executive seeks arbitration, Executive shall submit a filing fee to
the AAA in an amount equal to the lesser of the filing fee charged in the state
or federal court in Chicago, Illinois. The AAA will bill Employer for the
balance of the filing and arbitrator’s fees.



  (d)   The arbitrator shall have the same authority to award (and shall be
limited to awarding) any remedy or relief that a court of competent jurisdiction
could award, including compensatory damages, attorney fees, punitive damages and
reinstatement. Employer and Executive may be represented by legal counsel or any
other individual at their own expense during an arbitration hearing.



  (e)   Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.



  (f)   Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of CME and Executive.



14.   Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (i) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section) or (ii) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Section), with
the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section 14:

If to CME, to:

Board of Directors
c/o Chairman of the Governance Committee
CME Group Inc.
20 South Wacker Drive
Chicago, IL 60606
(312) 930-3100

With a copy to:

Kathleen M. Cronin
Managing Director, General Counsel and Corporate Secretary
CME Group Inc.
20 South Wacker Drive
Chicago, IL 60606
(312) 930-3488

If to Executive, to:



15.   Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.



16.   Entire Agreement. This Agreement constitutes the entire Agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof, including, without limitation, the Agreement,
signed as of November 9, 2010 and effective as of November 4, 2010, as amended
as of April 6, 2011, and the Agreement effective as of April 18, 2012 (the
“Predecessor Agreements”). No other agreement or amendment to this Agreement
shall be binding upon either party including, without limitation, any agreement
or amendment made hereafter unless in writing, signed by both parties. Executive
acknowledges that each of the parties has participated in the preparation of
this Agreement and for purposes of principles of law governing the construction
of the terms of this Agreement, no party shall be deemed to be the drafter of
the same.



17.   Successors and Assigns. This Agreement shall be enforceable by Executive
and his heirs, executors, administrators and legal representatives, and by CME
and its successors and assigns.



18.   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Illinois without regard to
principles of conflict of laws.



19.   Acknowledgment. Executive acknowledges that he has read, understood, and
accepts the provisions of this Agreement.



20.   IRS Code Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with Employer for purposes of any payments under this
Agreement which are subject to Section 409A until Executive would be considered
to have incurred a “separation from service” from Employer within the meaning of
Section 409A. Each amount to be paid or benefit to be provided under this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A, and any payments described in this Agreement that are due within
the “short term deferral period” as defined in Section 409A shall not be treated
as deferred compensation unless applicable law requires otherwise. Without
limiting the foregoing and notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Executive’s separation from service shall
instead be paid on the first business day after the date that is six months
following Executive’s separation from service (or, if earlier, Executive’s
death). To the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts reimbursable to Executive under this
Agreement shall be paid to Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Executive) during
any one year may not effect amounts reimbursable or provided in any subsequent
year.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

     
CME Group Inc.
By: /s/ J. Dennis Hastert
  Terrence A. Duffy
/s/ Terrence A. Duffy

Chairman, Compensation Committee

